IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 18, 2009
                                     No. 08-20723
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARCO ANTONIO AGUILAR PAGUA, also known as Mario Aguilar, also
known as Marios Antonio Aguillar, also known as Marcos Miranda, also known
as Marcos Antonio Aguilar, also known as Marco Antonio Aguilar-Pagua,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CR-364-1


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Marco Antonio
Aguilar Pagua (Aguilar) has moved for leave to withdraw and has filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967). Aguilar has not
filed a response. Our independent review of the record and counsel’s brief
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.